In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00202-CR




              EX PARTE: ROY BAILEY




        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 15F0530-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       “For a court to act, it must have jurisdiction to do so.” In re Rubio, 55 S.W.3d 238, 241

(Tex. App.—Corpus Christi 2001, orig. proceeding). “In criminal matters, the presentment of an

indictment invests the court with jurisdiction [over] the cause.” Id. (citing TEX. CONST. art. V,

§ 12(b)).

       We have been informed in the present case that an indictment was never presented against

the appellant and that the charges against him have been dismissed. Consequently, the trial court

was never invested with jurisdiction over this matter and we, in turn, are without jurisdiction over

this appeal.

       In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                 Bailey C. Moseley
                                                 Justice


Date Submitted:        December 15, 2015
Date Decided:          December 16, 2015

Do Not Publish




                                                 2